Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motions for summary judgment. The record discloses triable issues of fact whether defendants Clifford Anderson and Joseph Chimento, in the exercise of reasonable care, should have taken some evasive action to avoid the collision with plaintiff’s motorcycle (see, Gaeta v Morgan, 178 AD2d 732, 734; Tenczar v Milligan, 47 AD2d 773, lv denied 36 NY2d 645). The evidence also raises triable issues of fact whether defendant Gary Zgoda was negligent in forcing plaintiff toward the center of the road and whether Zgoda’s negligence proximately caused plaintiff’s injuries. (Appeals from Order of Supreme Court, Erie County, Gorski, J.—Summary Judgment.) Present—Callahan, J. P., Green, Lawton, Doerr and Boomer, JJ.